EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Rothfus on 3/22/21.

The application has been amended as follows: 

Claim 3 has been cancelled.
Claim 1 has been amended before.
1. (currently amended) A method for manufacturing disposable sanitary napkins intended to be worn in an undergarment of a user, said method comprising:
(a) forming pairs of bridged flaps comprising the steps of
(i) providing a continuous web having a longitudinal axis and at least a garment-facing layer and an opposite layer;
(ii) bonding said superposed layers to form an area of juncture on said continuous web, said area of juncture defining a cyclic pattern and extending along said longitudinal axis; 
(iii) severing said continuous web within said area of juncture to form first and second shaped strips, each strip having: 
(A) a first, substantially straight edge; 
(B) a second, shape-cut edge defining a plurality of projecting portions in a spaced apart relationship; 
(C) at least one attachment portion disposed along the first edge between each of said projecting portions that unite said projecting portions to one another;
(iv) adjusting the two shaped strips to align the projecting portions of the first shaped strip adjacent the projecting portions of the second shaped strip, whereby the adjusted shaped strips have outer edges defined by the first, substantially straight edges of the first and second shaped strips;
(v) applying zones of pressure sensitive adhesive to a continuous web of release liner, each zone of pressure sensitive adhesive corresponding to a projecting portion of the first and second shaped strips;
(vi) severing bridging segments of the release liner, each bridging segment having at least one zone of pressure sensitive adhesive arranged and configured for attachment to a projecting portion of the first shaped strip and at least one zone of pressure sensitive arranged and configured for attachment to a projecting portion of the second shaped strip, adjacent the projecting portion of the first shaped strip; and
(vii) attaching bridging segments of the release liner to projecting portions of the first and second shaped strips to form the pairs of bridged flaps; 
(b) forming a main body of a sanitary napkin, the main body:
(i) having a length, a width, and a thickness;
(ii) comprising an absorbent system, a topsheet, and a backsheet; and 
(iii) having a pair of side edges extending along the length thereof;
(c) attaching the bridged flaps to the main body wherein the first, substantially straight edge of each shaped strip is aligned with a corresponding side edge of the main body, the bridged flaps are disposed over the topsheet, and each side flap is arranged and configured to be releasable from the bridging segment of the release liner and to be articulable away from the topsheet of the sanitary napkin and to be secured to a crotch portion of an undergarment for use; and 
(d) enclosing the sanitary napkin in a packaging material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or clearly suggest a method of making a sanitary napkin comprising forming a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746